PER CURIAM:
Dewayne Antonio Parris, a federal prisoner, appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error because Parris is not entitled to relief under Alleyne v. United States, — U.S. -, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.